People v Goncalves (2016 NY Slip Op 08475)





People v Goncalves


2016 NY Slip Op 08475


Decided on December 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2016

Sweeny, J.P., Renwick, Richter, Manzanet-Daniels, Kapnick, JJ.


2512 5550/13

[*1]The People of the State of New York, Respondent,
vMelissa Goncalves, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lisa A. Packard of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered June 4, 2015, convicting defendant, upon her plea excessive sentence of guilty, of attempted criminal possession of a weapon in the second degree (Penal Law §§ 110/265.03[3], and imposing a split sentence of six months' incarceration and five years of probation, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2016
CLERK